Citation Nr: 0119324	
Decision Date: 07/25/01    Archive Date: 07/31/01

DOCKET NO.  00-16 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUE

Entitlement to an increased (compensable) rating for 
traumatic iritis of the right eye with a corneal scar, 
traumatic mydriasis, and right hyperphoria.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Horrigan, Counsel.  


INTRODUCTION

The veteran had active service from October 1970 to September 
1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 rating action by the RO 
that denied a compensable rating for the veteran's service 
connected right eye disability.  In his substantive appeal 
(VA Form 9) dated in August 2000, the veteran indicated that 
he wished a hearing in Washington, D.C., before a member of 
the Board.  The veteran was scheduled for such a hearing in 
July 2001, but he failed to appeared at the time of the 
scheduled hearing.  The case is now before the Board for 
appellate consideration.  

The service representative has made arguments which can be 
construed as a claim for service connection for glaucoma.  As 
noted below, the examiner who made such diagnosis, at the 
time of the 1999 examination, offered no comment on its 
etiology or relationship to the service-connected disorder, 
traumatic iritis of the right eye with a corneal scar, 
traumatic mydriasis, and right hyperphoria.  The Board is 
directing that the examiner who conducts the eye examination 
requested below address this question.  In any event, the 
issue of entitlement to service connection for glaucoma is 
referred to the RO for appropriate action.


REMAND

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of the Department of Veterans Affairs (VA) with respect to 
the duty to assist, and supercedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 
(2000) (to be codified as amended at 38 U.S.C.A. § 5107).  

Accordingly, the issue of entitlement to an increased rating 
for the veteran's right eye disability certified for appeal 
in this case must be remanded to the RO so that it can again 
adjudicate this issue in light of this recent statutory 
provision, undertaking necessary development, as set forth 
below.  

First, the appellant should be notified of what evidence is 
necessary in order to establish entitlement to a compensable 
rating for his right eye disability.  The Board notes in this 
regard that review of the claims folder shows that the 
veteran was last afforded a VA fee basis eye examination at 
the Albemarle Eye Care Clinic in May 1999.  At that time, the 
veteran said that he could not read fine print without a 
magnifying glass.  Examination revealed uncorrected distant 
visual acuity to be a "fuzzy" 20/30 in each eye.  
Uncorrected near vision in the right eye was 20/100.  It was 
noted that intraocular pressure by applanation was 25/21 on 
the right (with squeezing).  Slit lamp examination showed an 
old linear scar in the right eye that was not visual axis.  
While no iritis was found, a Goldman visual field revealed 
constriction of the visual field down to 20-30 degrees in the 
right eye.  The diagnoses included suspected glaucoma with 
borderline intraocular pressure and constriction of the 
visual fields with the right eye greater than the left.  The 
veteran was given a prescription for new eyeglasses which 
corrected the veteran's vision to 20/30 in the right eye and 
20/20 in the left eye.  It was recommended that the veteran 
be followed up in three to four months for reevaluation of 
the intraocular pressure.  (No further clinical documentation 
from the Albemarle Eye Care clinic is of record.)  The 
examining physician did not specify which of the findings 
were part and parcel of, or etiologically related to, the 
service-connected eye disability.  

In his substantive appeal (VA Form 9) of August 2000 the 
veteran contended he suffered from eye pain, vision loss and 
an inability to perform daily tasks.  He referred to an 
attached evaluation from the Albemarle Eye Care Clinic.  This 
document was not in the claims folder since it was apparently 
a duplicate of the report of the May 1999 eye evaluation at 
that facility, and was therefore returned to the veteran.  
Prior to further appellate consideration of the issue, the RO 
should contact the veteran and ascertain if he has received 
any treatment from the Albemarle Eye Care Clinic or any 
treatment from a VA facility for his right eye disability 
subsequent to May 1999.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).

Secondly, the veteran should be requested to provide any 
additional information concerning any pertinent treatment he 
may have received for his right eye disability in recent 
years from any private health care provider, other than the 
Albemarle Eye Care Clinic.  

Finally, in view of the possibility of worsening 
symptomatology of the veteran's service connected right eye 
disability suggested by the above discussed evidence, the 
veteran should be afforded a current VA ophthalmology 
examination to determine the severity of his service 
connected right eye disorder.  The claimant is herein advised 
that, in keeping with the VA's duty to assist, as announced 
in Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991), at 
least in part the purpose of the examination requested in 
this remand is to obtain information or evidence (or both) 
which may be dispositive of the appeal.  

Sec. 3.655 Failure to report for 
Department of Veterans Affairs 
examination. 

(a) General. When entitlement or 
continued entitlement to a benefit cannot 
be established or confirmed without a 
current VA examination or reexamination 
and a claimant, without good cause, fails 
to report for such examination, or 
reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of 
this section as appropriate.  Examples of 
good cause include, but are not limited 
to, the illness or hospitalization of the 
claimant, death of an immediate family 
member, etc.  For purposes of this 
section, the terms examination and 
reexamination include periods of hospital 
observation when required by VA. 

(b) Original or reopened claim, or claim 
for increase. When a claimant fails to 
report for an examination scheduled in 
conjunction with an original compensation 
claim, the claim shall be rated based on 
the evidence of record.  When the 
examination was scheduled in conjunction 
with any other original claim, a reopened 
claim for a benefit which was previously 
disallowed, or a claim for increase, the 
claim shall be denied.  38 C.F.R. § 3.655 
(2000).  

Therefore, the claimant is hereby placed on notice that 
pursuant to 38 C.F.R. § 3.655 (2000) failure to cooperate by 
attending the requested VA examination may result in an 
adverse determination.  

In view of the foregoing, this case is REMANDED to the RO for 
the following development.  

1. The RO must review the claims file and 
ensure that all notification and the 
development required by the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475 is completed.  In 
particular, the RO should ensure that 
the notification requirements and 
development procedures contained in 
Sections 3 and 4 of the act (to be 
codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are 
fully complied with and satisfied.  In 
this regard the RO should contact the 
veteran and inform him of the VA's 
heightened duty to assist him in the 
development of his claims for an 
increased (compensable) rating for his 
right eye disorder under the Veterans 
Claims Assistance Act of 2000.  The RO 
should also inform the appellant of 
the various types of documentation 
that can serve as evidence in regard 
to this claim.  

2. The RO should contact the veteran and 
ask him to provide the names, 
addresses, and approximate dates of 
treatment of all health care 
providers, VA and non VA who have 
treated him for his service connected 
right eye disability at any time since 
his May 1999 eye examination at the 
Albemarle Eye Care Center.  When the 
veteran responds and provides any 
necessary authorizations, the RO 
should contact the named health care 
providers and ask them to provide 
copies of all clinical records 
documenting such treatment that are 
not already of record.  

3. Then, the veteran should be afforded a 
VA ophthalmologic examination to 
determine the current degree of 
severity of his service connected 
right eye disability, now 
characterized as traumatic iritis of 
the right eye with a corneal scar, 
traumatic mydriasis, and right 
hyperphoria.  Any necessary special 
studies deemed necessary should be 
performed and all pertinent clinical 
findings reported in detail.  The 
physician should set forth all 
symptoms and findings which are part 
and parcel of the service-connected 
eye disorder, traumatic iritis of the 
right eye with a corneal scar, 
traumatic mydriasis, and right 
hyperphoria, and indicate whether a 
causal relationship exists between 
such disability and the development of 
glaucoma.  The claims folder, to 
include a copy of this remand, must be 
made available to the examining 
physician so that the pertinent 
clinical records may be reviewed in 
detail.  The examiner should state 
that he has reviewed the claims folder 
in his examination report.  

4. To help avoid a future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with 
this REMAND.  See Stegall v. West, 11 
Vet. App. 268 (1998).  If actions 
taken are deficient in any manner, 
appropriate corrective action should 
be undertaken.  

5. After completion of the above 
development (and after undertaking any 
additional development deemed 
warranted by the record), the RO 
should review the veteran's claim.  If 
the benefit sought by the veteran 
remains denied, he and his 
representative should be provided a 
Supplemental Statement of the Case and 
afforded an opportunity to respond 
thereto.  The case should then be 
returned to the Board for further 
appellate consideration, if otherwise 
appropriate.  

No action is required by the veteran until he is so informed 
by the RO.  The purpose of this remand is to obtain 
additional clarifying clinical evidence and to comply with 
the VCAA.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory 

Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




		
	N. R. ROBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




